In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 13-134V
                                      Filed: October 16, 2014
                                        Not for Publication


*************************************
CRAIG A. SIGEL,                              *
                                             *
               Petitioner,                   *
                                             *            Damages decision based on stipulation;
v.                                           *            influenza (flu) vaccine; Guillain-Barré
                                             *            Syndrome (GBS)
SECRETARY OF HEALTH                          *
AND HUMAN SERVICES,                          *
                                             *
               Respondent.                   *
                                             *
*************************************
Anne C. Toale, Sarasota, FL, for petitioner.
Traci R. Patton, Washington, DC, for respondent.


MILLMAN, Special Master

                              DECISION AWARDING DAMAGES1

        On October 16, 2014, the parties filed the attached stipulation in which they agreed to settle
this case and described the settlement terms. Petitioner alleges that he suffered from
Guillain-Barré Syndrome (“GBS”) that was caused by his receipt of influenza (“flu”) vaccine on
October 17, 2011. He further alleges that he experienced the residual effects of this injury for
more than six months. Respondent denies that the flu vaccine caused petitioner to suffer from
GBS or any other injury and further denies that petitioner’s current disabilities are sequelae of a
vaccine-related injury. Nonetheless, the parties agreed to resolve this matter informally.

1
  Because this unpublished decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’ website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899,
2913 (Dec. 17, 2002). Vaccine Rule 18(b) states that all decisions of the special masters will be made
available to the public unless they contain trade secrets or commercial or financial information that is
privileged and confidential, or medical or similar information whose disclosure would constitute a clearly
unwarranted invasion of privacy. When such a decision is filed, petitioner has 14 days to identify and
move to delete such information prior to the document’s disclosure. If the special master, upon review,
agrees that the identified material fits within the banned categories listed above, the special master shall
delete such material from public access.
        The undersigned finds the terms of the stipulation to be reasonable. The court hereby
adopts the parties’ said stipulation, attached hereto, and awards compensation in the amount and
on the terms set forth therein. Pursuant to the stipulation, the court awards:

        a. a lump sum of $1,208,458.33, representing compensation for first year life care
           expenses ($311,644.01), lost earnings ($612,303.45), pain and suffering
           ($239,827.85), and past unreimbursable expenses ($44,683.02). The award shall be in
           the form of a check for $1,208,458.33 made payable to petitioner;

        b. a lump sum of $72,437.18, representing reimbursement of a Commonwealth of
           Massachusetts Medicaid lien. The award shall be in the form of a check for
           $72,437.18 made payable jointly to petitioner and

                        COMMONWEALTH OF MASSACHUSETTS – CRU
                        COMMONWEALTH OF MA
                        Casualty Recovery
                        P.O. Box 417811
                        Boston, MA 02241-7811
                        Attn: Stacey Alvarado

            Petitioner agrees to endorse the check to the Commonwealth of Massachusetts – CRU;
            and

        c. an amount sufficient to purchase the annuity contract described in paragraph 10 of the
           attached stipulation. The award shall be in the form of a check made payable to the
           life insurance company from which the annuity will be purchased.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith.2


IT IS SO ORDERED.


Dated: October 16, 2014                                                            s/ Laura D. Millman
                                                                                      Laura D. Millman
                                                                                       Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2